Case 1:19-cv-O0060-RC Document 14 Filed 05/15/19 Page 1 of 3

Office of the Clerk
Angela D. Caesar, Clerk of Court
United States District Court for the District of Columbia!
333 Constitution Ave.
Washington, D.C.
United States

James Thomas McBride, Non-Fiduciary Agent for
ONE GLOBAL ESTATE, Private Business Trust

c/o 1300 Pennsylvania Ave. NW #190-626 In Equity
Washington, DC 20004

United States 50 USC 4309(a)
And

James Thomas McBride, Beneficiary and 1:19-cv-060 RC

327+ Million Jane & John Does
Beneficiaries/ Co-Claimants - To be Named

Claimants
Vs

Steven Terner Mnuchin, in personum
c/o Office of the Custodian of the Alien Property MEMORANDUM
Office of the Sec. of the Treasury
United States Treasury
1500 Pennsylvania Ave. NW,
Washington, DC 20220
United States
Defendant

Equity imputes an intent to fulfill an obligation

The Claimants, beneficiaries and patriotic Americans, came before the court in full liability with the intent
of redeeming the property held in our name by the Custodian, to facilitate the discharge of the debt thereby
returning the accounts and America, to solvency. The Claimants, American beneficiaries, abhor limited

liability that brings about the expansion of debt.

This matter came before the court on January 11, 2019 as a plan to resolve the National Banking Emergency,

emerge from receivership returning America to solvency and prosperity.

 

‘In subsec. (a), act June 25, 1936, substituted “the district court of the United States for the District of Columbia” for “the

Supreme Court of the District of Columbia’, and act June 25, 1948, as amended by act May 24, PECET VED

States District Court for the District of Columbia” for “district court of the United Sta r t

Columbia”. 2019
MAY 15

Clerk, U.S. District & Bankruptey
Courts for the District of Columbla
Case 1:19-cv-O00060-RC Document 14 Filed 05/15/19 Page 2 of 3

Although the United States, a non-Party to the suit, chose to insert themselves into this claim the
Defendant, the Custodian of the Alien Property/Trustee over the claimed funds, has chosen to confess
judgment thereby establishing in fact that the American people and the Defendant are party to a trust
relationship. As a result of that trust relationship the Defendant has a fiduciary duty to invest and re-invest
the property held in our name; a fiduciary duty to Pay the net earnings to the beneficial owners, the
American people, and to provide the beneficiaries a full acquittal and discharge of all charges as a set off
against those net earnings. The American people have a beneficial right to the net earnings and a full

acquittal and discharge of all charges via set off against those net earnings.

We have established that the American people, beneficial owners of the property, have a beneficial right to

discharge the debt and end the perpetual expansion of the debt.
Equity will take jurisdiction to avoid a multiplicity of suits

The American beneficiaries are motivated to establish and execute the process for discharging our
obligations so that we can bring an end to the continued expansion of the debt thereby returning America
to solvency. To compel the parties to repeatedly re-establish their beneficial right and/or to file a
multiplicity of suits at a great expenditure of resources by the court and the parties is contrary to the

principles of equity and would serve only to burn precious resources and delay justice.
Equity delights to do justice and not by halves

“When a court of equity is presented with a good claim to equitable relief, and it is clear
that the plaintiff also sustained monetary damages, the court of equity has jurisdiction to
render legal relief, e.g., monetary damages. Hence equity does not stop at granting

equitable relief, but goes on to render a full and complete collection of remedies.” Gibson

TWEA 50 USC 4316 “The district courts of the United States are given jurisdiction to make and enter all
such rules as to notice and otherwise, and all such orders and decrees, and to issue such process as may be

necessary and proper in the premises to enforce the provisions of this chapter..”

The U S District Court for Oregon has been instructed to exercise their fiduciary duty to establish the process

for a full acquittal and discharge of charges brought via the court system as well as to establish a plan for
Case 1:19-cv-00060-RC Document 14 Filed 05/15/19 Page 3 of 3

the distribution of the net earnings to the beneficial owners through the use of Warrants, the Department
of Justices eVoucher system and the court's authority to issue the Claimants a MICR routing and account
number for use in initiating Electronic Funds Transfers for the direct transfer of funds from an award or

fund held by treasury that does not expand the debt.

The time has come to identify the Co-Claimants and facilitate their entry of evidence for immediate
processing of claims. The Claimants hereby charge this court’s fiduciary duty to prepare to administrate the
discharge of debt by the American people to facilitate the emergence from receivership thereby returning

America to solvency and prosperity.

ONE GLOBAL ESTATE, Private Business Trust, as the Primary Claimant, shall pre-screen and pre-process
beneficial claims to be submitted electronically to the court for processing. ONE GLOBAL ESTATE shall
enter into evidence all content required in the Section 4309 Notice of Claim for and on behalf of Co-
Claimants/ Beneficiaries. All evidence duly compiled by One Global Estate on behalf of Co-Claimants shall
be certified true and correct bearing the seal of The Chair of Saint Peter and shall have the same force and
effect as if notarized/certified by a notary Public.

I request leave of court to file electronically in this matter submitting Co-Claimant identification and

evidence into the case for immediate processing.

Witness my hand and seal this the 15"" day of May, 2019,
B on - ;

James Thomas McBride Agent

 

Pertificate of Service

I, James Thomas McBride, certify and confirm that a true, correct and complete copy of the

foregoing has been served on the Parties via Regular U S Mail, this the 15"" day of May, 2019.

pH x apo”
